UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7126



TERRANCE LAMAR HAMILTON,

                                              Plaintiff - Appellant,

          versus


TONY   MIDDLETON;  NORTH CHARLESTON     POLICE
DEPARTMENT; NORTH CHARLESTON CHIEF OF POLICE;
CHARLESTON COUNTY SHERIFF’S DEPARTMENT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Patrick Michael Duffy, District Judge.
(CA-02-1952-4-23BH)


Submitted:   October 10, 2003          Decided:     November 21, 2003


Before WIDENER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrance Lamar Hamilton, Appellant Pro Se.        Sandra Jane Senn,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terrance Lamar Hamilton appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. See Hamilton v. Middleton, No.

CA-02-1952-4-23BH (D.S.C. June 20, 2003).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2